Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 Feb 2021 has been entered.
 
Response to Amendment
As a result of the amendments, the 112b rejection over claims 1-6, 8-9, and 16-17 have been withdrawn.
Claims 1-6, 8-9, 13, 15-17, and 20-22 are currently pending in this Office Action. Claims 13 and 20-21 have been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 5,776,533) in view of Bufton (US 2015/0320072). 
Regarding Claim 1, Okamoto discloses an extruded butter stick product (Col. 1, Ln. 8-13) comprising at least three pre-defined portions (precuts, Col. 6, Ln. 44-54), each of the plurality of portions successively connected lengthwise to an adjacent portion by a connecting bridge, wherein the connecting bridge are arranged along a central axis of the butter stick (portion a, Fig. 16), wherein sidewalls of the successively connected portions define at least one trough leading to the connecting bridge (groove 22), wherein each of the upper trough and the lower trough define an angle of 90 degrees (22, Fig. 16), the sidewalls providing a surface for gripping one of the portions and the connecting bridge defining a fulcrum for breaking a portion from the butter stick such that each portion of the butter stick can be individually separated from the butter stick at the connecting bridge (“divided along the precuts”, Col. 7, Ln. 40-42).
Okamoto is silent to specifically reciting wherein each connecting bridge comprising a height that is at least 15% and up to 50% of the total height of the butter stick. However, it is construed from the figures that the height of the bridge can vary (compare partition a’ of Fig. 2 and partition a of Fig. 16), and it can also be construed that Fig. 16 is within the range of 15% to 50% based on the relative heights of the bridge to the portioned butter. Furthermore, Okamoto acknowledges that when a partition frame is lower than the height of the outer frame of the mold, the product results in having a precut to a certain extent, and wherein the difference in height results in the portion of the butter that is free of precut and therefore forms the bridge which defines the partitions (Col. 3, Ln. 18-30). 
Therefore, since Okamoto similarly uses the bridge as fulcrum to individually separate the butter sticks and also routinely determines the height of the partitioning frame, the particular height of the bridge would have been obvious to one of ordinary skill in the art to facilitate the separation of the butter stick products at the bridge. 
In any case, Bufton is further relied on to teach similar extruded products having connecting bridges which provides a point of separation for defined portions (frangible connecting points, see 
Therefore, since Bufton is also directed to frangible portions, it would have been obvious to one of ordinary skill in the art to use the overlapping range to sufficiently define and provide a frangible portion. 
Okamoto also differs in that the embodiment of Fig. 16 is not “of unitary construction”. However, Okamoto also discloses embodiments made of a unitary constructions shown in Figs. 2 and 9. Therefore, to modify the butter product of Fig. 16 to a unitary construction would have been obvious to one of ordinary skill in the art based on design preference, especially since Bufton provides guidance to providing frangible food materials connected lengthwise along a central axis. Furthermore, the court held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." (see MPEP 2144.04.V.B). 
Regarding Claim 2, Okamoto further teaches wherein each of the portions are equally weighted relative to one another (uniformly 30g, Col. 10, Ln. 45-47).
Regarding Claim 3, Okamoto further teaches wherein the portions each weigh about 1.0 ounce (uniformly 30g, Col. 10, Ln. 45-47 which is approximately 1.05822 ounces). 
Regarding Claims 4 and 5, Okamoto further teaches wherein the at least three portions (and four portions per Claim 5) have a shape that is the same relative to each other (Fig. 16 which contains five portions, the center three portions having the same relative shape).
Regarding Claims 6 and 9, Okamoto further teaches wherein each connecting bridge successively connecting the portions has a height that is the same (see precut 20 of Fig. 16).
Regarding Claim 8, Okamoto further teaches wherein at least two of the at least three pre-defined portions has a shape that is the same (see center three portions of Fig. 16).
Regarding Claim 22, Okamoto further teaches wherein the shape is prismatic (Fig. 16). 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 5,776,533) in view of Bufton (US 2015/0320072) and Nachbagauer et al. (US 2015/0274409). 
Regarding Claim 15, Okamoto discloses an extruded butter stick product (Col. 1, Ln. 8-13) comprising at least three portions (precuts, Col. 6, Ln. 44-54), each of the portions successively 
Okamoto is silent to specifically reciting wherein each connecting bridge comprising a height that is at least 50% and up to 90% of the total height of the butter stick and wherein each of the upper trough and the lower trough is wedge shape and defines an angle of 25 to 90 degrees. However, it is construed from the figures that the height of the bridge can vary (compare partition a’ of Fig. 2 and partition a of Fig. 15), and it can also be construed that Fig. 15 is within the range of 50% to 90% based on the relative heights of the precut 20 to the butter. Furthermore, Okamoto acknowledges that when a partition frame is lower than the height of the outer frame of the mold, the product results in having a precut to a certain extent, and wherein the difference in height results in the portion of the butter that is free of precut and therefore forms the bridge which defines the partitions (Col. 3, Ln. 18-30). 
Therefore, since Okamoto similarly uses the bridge as a guide to individually separate the butter sticks and also routinely determines the height of the partitioning frame, the particular height of the bridge would have been obvious to one of ordinary skill in the art to facilitate the separation of the butter stick products at the bridge. 
In any case, Bufton is further relied on to teach similar extruded products having connecting bridges which provides a point of separation for defined portions (frangible connecting points, see Abstract). Bufton also discloses having at least four portions (Fig. 4) each connected by a connecting bridge 8 which may have a height ranging of 5% to 75% relative to the product portion (paragraph 19). 
Therefore, since Bufton is also directed to frangible portions, it would have been obvious to one of ordinary skill in the art to use the overlapping range to sufficiently define and provide a frangible portion.
As to the limitation regarding the wedge shaped upper and lower trough, Nachbagauer is relied on to teach frangible food products having wedge-shaped weakening grooves 4 to break the food 
Okamoto also differs in that the embodiment of Fig. 16 is not “of unitary construction”. However, Okamoto also discloses embodiments made of a unitary constructions shown in Figs. 2 and 9. Therefore, to modify the butter product of Fig. 16 to a unitary construction would have been obvious to one of ordinary skill in the art based on design preference, especially since Bufton provides guidance to providing frangible food materials connected lengthwise along a central axis. Furthermore, the court held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." (see MPEP 2144.04.V.B). 
Regarding Claim 16, Okamoto further teaches wherein each of the portions are equally weighted relative to one another (uniformly 30g, Col. 10, Ln. 45-47).
Regarding Claim 17, Okamoto further teaches wherein the butter stick comprises at least four portions (Fig. 15). 
Response to Arguments
Applicant’s arguments in the response filed 11 Feb 2021 has been considered but is found not persuasive over the prior art. 
Applicant argues that one of skill in the art would not be motivated to modify Okamoto in view of Bufton to produce a butter stick product of unitary construction because it would prevent the portions from being readily divided, and thus would not expect to produce the claimed product successfully. However, the argument is not persuasive because Okamoto already discloses unitary constructions of breakable butter products seen in Fig 2. Bufton is also provides guidance to produce a product that is readily frangible at their connecting portion. Therefore, there is no evidence to suggest that one of ordinary skill in the art would not be able to readily divide the product of Okamoto’s Fig. 16 if made into a unitary 
In response to applicant’s argument that the prior art does not teach a shape that is “prismatic”, the argument is not persuasive because Merriam-Webster defines “prism” as a polyhedron with two polygonal faces lying in parallel planes and with the other faces parallelograms (https://www.merriam-webster.com/dictionary/prism). Therefore, since the butter portions of Fig. 16 discloses equal polygonal faces in parallel planes (in this case, “+” shape faces) and parallelogram side walls, it is construed that Okamoto discloses a “prismatic” shape. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792